—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 2, 1997, which granted the defendants’ respective motions for summary judgment dismissing the complaint and all cross claims insofar as asserted against each defendant.
Ordered that the order is affirmed, with one bill of costs to the defendants appearing separately and filing separate briefs.
The Supreme Court properly concluded that the injured plaintiff assumed the risks inherent in the sport of rollerblading, as well as those arising from the open and obvious condition of the road on which he was traveling (see, Morgan v State of New York, 90 NY2d 471; Turcotte v Fell, 68 NY2d 432; Steward v Town of Clarkstown, 224 AD2d 405; Kensy v Village of Southampton, 206 AD2d 506). Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.